Citation Nr: 1618854	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-47 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, currently assigned a staged rating of noncompensable from July 31, 2007; and 10 percent from July 7, 2010.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1951 to December 1954.  He also had service in the Air Force National Guard.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for bilateral hearing loss, rated as noncompensable, effective July 31, 2007.

In July 2010, the RO increased the rating for bilateral hearing loss to 10 percent, effective July 7, 2010.

In August 2010, the Veteran filed a notice of disagreement.

In September 2015, the Board remanded the claim for further development.  It has now been returned to the Board for further appellate review.

Under the provisions of 38 C.F.R. § 3.156(b) (2015), new and material evidence received after an RO decision, but prior expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Federal Circuit has interpreted this regulation as imposing a duty on VA to specifically adjudicate whether evidence received during the appeal period is new and material.  Beraud v. McDonald, 766 F. 3d. 1402 (Fed. Cir. 2014).  If the AOJ does not issue a decision adjudicating whether the newly received evidence is new and material, the prior decision does not become final.  Id; Mitchell v. McDonald, No. 13-1245 (Nov. 18, 2015) (prior decision did not become final where evidence received during appeal period was not adjudicated in subsequent rating decisions).

In the instant case, the RO obtained a VA examination during the appeal period after the December 2009 rating decision.  There was no adjudication of whether this evidence was new and material and it was not acknowledged in subsequent rating decisions.  As such, the rating decision did not become final with regard to the issue of the initial rating assigned in the December 2009 rating decision for bilateral hearing loss.  Therefore, the issue on appeal has been recharacterized as an initial evaluation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran failed without good cause to report for a scheduled VA examination that was necessary to rate the disability in light of his contentions. 

2.  The evidence shows level IV hearing impairment of the right ear and level V hearing impairment of the left ear since the effective date of service connection.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but not more, for bilateral hearing loss have not been met since the effective date of service connection.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, the notice requirements were accomplished by a letter sent in July 2008, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The September 2015 remand was to schedule the Veteran for a VA audiology examination.  The VA examination was scheduled in December 2015 in accordance with the Board's remand instructions, but the Veteran failed without explanation to report.  There is no indication in the claims file that the Veteran provided any reasons for not reporting for the examination, and there is no other indication of good cause for his failure to report for the scheduled examination.

The December 2015 supplemental statement of the case (SSOC) informed the Veteran of the finding that he had failed without good cause to report for the December 2015 examination.  Failure to receive notice of an examination could provide good cause for the failure to report.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Although the claims file does not include a copy of the notice provided to the Veteran, he has not disputed the report in the SSOC that he failed without good cause to report for the needed VA examination, or asserted that he did not receive notice of the examination.

In November 2015, the Veteran's daughter confirmed that the Veteran's address on file with VA was correct, and that the Veteran had been receiving mail.

Here, the Board remand explained that a current examination was needed in this case because the Veteran asserted that the July 2010 examination was conducted while he was wearing hearing aids, and the examination report does not reveal whether hearing aids were used during the testing.  See 38 C.F.R. § 4.85(a) (2015) (examinations for hearing loss will be conducted without use of hearing aids). 

The provisions of 38 C.F.R. § 3.655 make clear that when a claimant fails to appear for a necessary examination scheduled in conjunction with an original compensation claim, "the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).  Id.  In order to render a determination in this case, the Board must consider the Veteran's claim based on the evidence of record.

The Board finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100.

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.  There is no evidence of an exceptional pattern of hearing loss in this appeal.

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

VA treatment records show that the Veteran underwent an audiological consultation in August 2007.  The results of audiometric testing were as follows in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
45
55
X
60
LEFT
60
55
X
65

The average pure tone threshold in the Veteran's right ear was 46 decibels, and the average pure tone threshold in his left ear was 53 decibels.  

Although the RO relied on the August 2007 audiological consultation to grant service connection for bilateral hearing loss, rated as noncompensable, no Maryland CNC scores were listed.  Therefore, VA may not rely on these results to rate the disability.  See 38 C.F.R. § 4.85(a) (An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).

The Veteran was afforded a second VA audiological examination in July 2010.  The results of audiometric testing were as follows in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
55
55
60
60
LEFT
60
60
70
70

The average pure tone threshold in the Veteran's right ear was 57.50 decibels, and the average pure tone threshold in his left ear was 65 decibels.  Maryland CNC speech recognition testing revealed a score of 92 percent for the right ear and 76 percent for the left ear.

These results equate to the assignment of level IV hearing loss for the right ear and level V hearing loss for the left ear upon application of Table VI; which corresponds to a 10 percent disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

A 10 percent rating for bilateral hearing loss is warranted, from the initial grant of service connection on July 31, 2007.  The only adequate evaluation of the Veteran's hearing was that which took place during the July 2010 examination.  That examination demonstrated entitlement to a 10 percent rating.

As such, a 10 percent rating is assigned from the effective date of service connection.

The evidence does not support a finding that the Veteran is entitled to a disability rating for service-connected bilateral hearing loss greater than 10 percent, as the only available evidence during the appeal period shows a disability rating of 10 percent for bilateral hearing loss, as noted above.  See 38 C.F.R. § 4.85, Table VI. 

As a preponderance of the evidence is against a higher initial rating, the claim of entitlement to an initial rating greater than 10 percent for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In regards to the Veteran's hearing loss, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his bilateral hearing loss, and there is no objective evidence that any manifestations are unusual or exceptional.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial 10 percent disability rating, but no higher, for bilateral hearing loss is granted from July 31, 2007.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


